Judgment so far as appealed from by the National Bank of Commerce of Rochester reversed, with costs payable out of the fund, and judgment directed in favor of said bank. Held, that the provisions of the Lien Law relating to the filing of assignments of contracts has no application to contracts for State highway work. *930Armstrong v. State Bank of Mayville, 177 App. Div. 265.) Order to be settled before Kruse, P. J., on two days’ notice at which time findings to be disapproved and proposed new findings to be made may be submitted. All concurred.